Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-19 are presented in the case.
Priority
Applicant's claim for the benefit of a prior-filed Japanese Patent Application No. 2020-130509, filed on July 31, 2020 is acknowledged. 

Information Disclosure Statement

The information disclosure statements are submitted on 07/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Specification
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: “INFORMATION PROCESSING APPARATUS, CONTROL METHOD, AND STORAGE MEDIUM FOR DISPLAYING SECTIONED IMAGES OF A PROCESS”
Claim Interpretation
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: a control unit configured to perform, in a case where a user selects a thumbnail from the plurality of thumbnails in claim 18.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hanawa et al. (US 20100107077 A1 hereinafter Siciliano) in view of Thomas et al. (US 20140033040 A1 hereinafter Thomas)

	As to independent claim 1, Hanawa teaches a control method of controlling an information processing apparatus, the control method comprising: [cpu ¶43]
displaying an image corresponding to one section of a plurality of sections of a predetermined operation for another apparatus, which is different from the information processing apparatus, in a predetermined display area; [Fig. 9 illustrates image of another apparatus (vehicle), having sections (front bumper) in area (54) for a repair operation ¶95]
displaying a plurality of thumbnails corresponding to the plurality of sections; and [Fig. 9 section 51 illustrates a plurality of thumbnails ¶106 "static image assigned a specific number in the area 51"]
in a case where a user selects a thumbnail from the plurality of thumbnails, controlling in such a manner that an image corresponding to a section of the plurality of sections corresponding to the selected thumbnail is displayed in the predetermined display area, [selecting an index(image) controls video in area 54 to play from the index time ¶106 " in response to a selection of a desired index that is displayed as a static image assigned a specific number in the area 51, the moving image playback controlling unit 25 starts playing back the moving image from the first frame of the sub-step corresponding to the selected index"]
Hanawa does not specifically teach wherein information that represents a section number of a corresponding section of the plurality of sections is added to the plurality of thumbnails.
However, Thomas teaches wherein information that represents a section number of a corresponding section of the plurality of sections is added to the plurality of thumbnails. [Fig. 5 illustrates time (section number) next to thumbnails ¶31 "a listing of the thumbnails together with their associated time stamp"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the repair interface disclosed by Hanawa by incorporating the wherein information that represents a section number of a corresponding section of the plurality of sections is added to the plurality of thumbnails disclosed by Thomas because both techniques address the same field of image interfaces and by incorporating Thomas into Hanawa improve interfaces allowing more control particularly for portable devices [Thomas ¶2-¶3]

As to dependent claim 2, the rejection of claim 1 is incorporated. Hanawa and Thomas further teach wherein information that represents a section number of a corresponding section of the plurality of sections is also added to an image displayed in the predetermined display area.[Hanawa Fig. 15-16 illustrate numerals on video area 87, 57 ¶118]

As to dependent claim 3, the rejection of claim 1 is incorporated. Hanawa and Thomas further teach wherein a plurality of images corresponding to the plurality of sections is displayed in order in the predetermined display area. [Hanawa Fig. 9 illustrate numbered ordered indexes in area 51 ¶95 "starting point of the moving image data, a bar (bold line) 59 is rendered at the index "1""]

As to dependent claim 4, the rejection of claim 3 is incorporated. Hanawa and Thomas further teach wherein, in a case where a predetermined operation is performed, reproduction processing for displaying the plurality of images in order in the predetermined display area starts.  [Hanawa Fig. 9 illustrate numbered ordered indexes in area 51 ¶95 "starting point of the moving image data, a bar (bold line) 59 is rendered at the index "1""]

As to dependent claim 5, the rejection of claim 4 is incorporated. Hanawa and Thomas further teach wherein, in a case where the reproduction processing starts, controlling is performed in such a manner that the plurality of thumbnails becomes not displayed. [Thomas toggle fullscreen (hides thumbnails) ¶27 "User-selectable button 314 in the upper right corner can be used to toggle over to the full screen video"]

As to dependent claim 6, the rejection of claim 5 is incorporated. Hanawa and Thomas further teach wherein, in a case where controlling is performed in such a manner that the plurality of thumbnails becomes not displayed, the predetermined display area is enlarged in such a manner that the predetermined display area includes an area where the plurality of thumbnails has been displayed. [Thomas toggle fullscreen (hides thumbnails) ¶27 "User-selectable button 314 in the upper right corner can be used to toggle over to the full screen video"]

As to dependent claim 7, the rejection of claim 4 is incorporated. Hanawa and Thomas further teach wherein a seek bar corresponding to a period of reproduction time of the reproduction processing is displayed, and wherein processing for highlighting a position in the seek bar corresponding to a reproduction time at which a predetermined thumbnail of the plurality of thumbnails is displayed in the predetermined display area is executed. [Hanawa Fig. 9 illustrates seek bar (time bar) with marks indicating positions 57 ¶97]

As to dependent claim 8, the rejection of claim 7 is incorporated. Hanawa and Thomas further teach wherein, in a case where a knob on the seek bar is moved, the reproduction processing is executed from a reproduction time corresponding to a position to which the knob has been moved. [Hanawa Fig. 9 illustrates slider (knob) on time bar ¶97-99 " The time bar displaying unit 26 moves the slider 58 such that the slider tracks the progress of the playback"]

As to dependent claim 9, the rejection of claim 7 is incorporated. Hanawa and Thomas further teach wherein, in a case where the seek bar is operated, the reproduction processing is executed from a reproduction time corresponding to a position that has been operated on the seek bar.[Hanawa Fig. 9 illustrates seek bar (time bar) with marks indicating positions 57 ¶97-99]

As to dependent claim 10, the rejection of claim 1 is incorporated. Hanawa and Thomas further teach wherein processing for highlighting a thumbnail of the plurality of thumbnails corresponding to an image displayed in the predetermined display area is executed. [Hanawa Fig. 9 illustrates bold (highlighted thumbnail) 59 ¶95]

As to dependent claim 11, the rejection of claim 1 is incorporated. Hanawa and Thomas further teach wherein processing for highlighting a predetermined thumbnail of the plurality of thumbnails is executed even if an image corresponding to a section of the plurality of sections corresponding to the predetermined thumbnail is not displayed in the predetermined display area. [Hanawa Fig. 9 illustrates video showing a images starting at index image so other images may be shown in main area ¶106]

As to dependent claim 12, the rejection of claim 1 is incorporated. Hanawa and Thomas further teach wherein processing for highlighting a thumbnail of the plurality of thumbnails corresponding to an image displayed in the predetermined display area is executed, wherein processing for highlighting a predetermined thumbnail of the plurality of thumbnails is executed even if an image corresponding to a section of the plurality of sections corresponding to the predetermined thumbnail is not displayed in the predetermined display area, and  [Hanawa Fig. 9 illustrates video showing a images starting at index image so other images may be shown in main area ¶106] wherein a highlighting method of the processing for highlighting a thumbnail of the plurality of thumbnails corresponding to an image displayed in the predetermined display area is different from a highlighting method of the processing for highlighting the predetermined thumbnail. [Thomas Fig. 5 illustrates highlights on note thumbnails ¶31-32 "highlighting notes that are associated with bookmarks on a timeline as a play head moves over those bookmarks while a video stream is playing"]

As to dependent claim 14, the rejection of claim 1 is incorporated. Hanawa and Thomas further teach wherein the information processing apparatus obtains, from an external server, display information for displaying the predetermined display area and the plurality of thumbnails, and wherein the display information allows the predetermined display area and the plurality of thumbnails to be displayed. [Hanawa sever for the program sends display information to client ¶47 "result of the operations is sent to the client computer and displayed on its display device."]

As to dependent claim 17, the rejection of claim 1 is incorporated. Hanawa and Thomas further teach wherein a video corresponding to the predetermined operation is displayed in the predetermined display area to display in order images corresponding to the plurality of sections.
[Hanawa moving image data ¶8]

As to independent claim 18, Hanawa teaches a information processing apparatus comprising: [computer ¶43] a first display unit [display device ¶8] configured to display an image corresponding to one section of a plurality of sections of a predetermined operation for another apparatus, which is different from the information processing apparatus, in a predetermined display area; [Fig. 9 illustrates image of another apparatus (vehicle), having sections (front bumper) in area (54) for a repair operation ¶95]
a second display unit [¶8] configured to display a plurality of thumbnails corresponding to the plurality of sections;  [Fig. 9 section 51 illustrates a plurality of thumbnails ¶106 "static image assigned a specific number in the area 51"]and 
a control unit [cpu ¶43] configured to perform, in a case where a user selects a thumbnail from the plurality of thumbnails, controlling in such a manner that an image corresponding to a section of the plurality of sections corresponding to the selected thumbnail is displayed in the predetermined display area, selecting an index(image) controls video in area 54 to play from the index time ¶106 " in response to a selection of a desired index that is displayed as a static image assigned a specific number in the area 51, the moving image playback controlling unit 25 starts playing back the moving image from the first frame of the sub-step corresponding to the selected index"]
Hanawa does not specifically teach wherein information that represents a section number of a corresponding section of the plurality of sections is added to the plurality of thumbnails.
However, Thomas teaches wherein information that represents a section number of a corresponding section of the plurality of sections is added to the plurality of thumbnails. [Fig. 5 illustrates time (section number) next to thumbnails ¶31 "a listing of the thumbnails together with their associated time stamp"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the repair interface disclosed by Hanawa by incorporating the wherein information that represents a section number of a corresponding section of the plurality of sections is added to the plurality of thumbnails disclosed by Thomas because both techniques address the same field of image interfaces and by incorporating Thomas into Hanawa improve interfaces allowing more control particularly for portable devices [Thomas ¶2-¶3]

As to independent claim 19, Hanawa teaches a non-transitory computer-readable storage medium storing a computer program for causing a computer of an information processing apparatus to execute a method comprising: [computer with cpu and memory executing programs ¶43-44]
displaying an image corresponding to one section of a plurality of sections of a predetermined operation for another apparatus, which is different from the information processing apparatus, in a predetermined display area;[Fig. 9 illustrates image of another apparatus (vehicle), having sections (front bumper) in area (54) for a repair operation ¶95]
 displaying a plurality of thumbnails corresponding to the plurality of sections; and [Fig. 9 section 51 illustrates a plurality of thumbnails ¶106 "static image assigned a specific number in the area 51"] in a case where a user selects a thumbnail from the plurality of thumbnails, controlling in such a manner that an image corresponding to a section of the plurality of sections corresponding to the selected thumbnail is displayed in the predetermined display area, selecting an index(image) controls video in area 54 to play from the index time ¶106 " in response to a selection of a desired index that is displayed as a static image assigned a specific number in the area 51, the moving image playback controlling unit 25 starts playing back the moving image from the first frame of the sub-step corresponding to the selected index"] 
Hanawa does not specifically teach wherein information that represents a section number of a corresponding section of the plurality of sections is added to the plurality of thumbnails.
However, Thomas teaches wherein information that represents a section number of a corresponding section of the plurality of sections is added to the plurality of thumbnails. [Fig. 5 illustrates time (section number) next to thumbnails ¶31 "a listing of the thumbnails together with their associated time stamp"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the repair interface disclosed by Hanawa by incorporating the wherein information that represents a section number of a corresponding section of the plurality of sections is added to the plurality of thumbnails disclosed by Thomas because both techniques address the same field of image interfaces and by incorporating Thomas into Hanawa improve interfaces allowing more control particularly for portable devices [Thomas ¶2-¶3]


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hanawa in view of Thomas as applied to the rejection of claim 1 above, and further in view of Komaba et al. (US 20180007227 A1 hereinafter Komaba) .

As to dependent claim 13, the combination of Hanawa and Thomas teach all the limitations of claim 1 that is incorporated. 
Hanawa and Thomas do not specifically teach wherein the another apparatus is a printing apparatus, and wherein the predetermined operation includes at least one of an operation to remove tape stuck to the printing apparatus, an operation to turn on the printing apparatus, an operation to load sheets of paper into the printing apparatus, an operation to attach an ink cartridge to the printing apparatus, and an operation to set up communication between the printing apparatus and the information processing apparatus. 
However, Komaba teaches wherein the another apparatus is a printing apparatus, and wherein the predetermined operation includes at least one of an operation to remove tape stuck to the printing apparatus, an operation to turn on the printing apparatus, an operation to load sheets of paper into the printing apparatus, an operation to attach an ink cartridge to the printing apparatus, and an operation to set up communication between the printing apparatus and the information processing apparatus. [Komaba; Kenichi et al. US 20180007227 A1Operation to guide user to fix error such as replace toner ¶46 and feed pages ¶56]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the video interface disclosed by Hanawa and Thomas by incorporating the wherein the another apparatus is a printing apparatus, and wherein the predetermined operation includes at least one of an operation to remove tape stuck to the printing apparatus, an operation to turn on the printing apparatus, an operation to load sheets of paper into the printing apparatus, an operation to attach an ink cartridge to the printing apparatus, and an operation to set up communication between the printing apparatus and the information processing apparatus disclosed by Komaba because all techniques address the same field of image interface and by incorporating Komaba into Hanawa and Thomas helps users resolve issues without needing lots of experience using simple guidance [Komaba ¶9]

Claim 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hanawa in view of Thomas as applied to the rejection of claim 1 above, and further in view of Bonzi et al. (US 11164219 B1 hereinafter Bonzi) .

As to dependent claim 15, the combination of Hanawa and Thomas teach all the limitations of claim 1 that is incorporated. 
Hanawa and Thomas do not specifically teach  wherein the predetermined display area and the plurality of thumbnails are displayed by a web browser of the information processing apparatus.
However, Bonzi teaches wherein the predetermined display area and the plurality of thumbnails are displayed by a web browser of the information processing apparatus. [Fig. 4 illustrates web page with area 410 and thumbnails 411 for browser col. 1 ln 25+]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the video interface disclosed by Hanawa and Thomas by incorporating the wherein the predetermined display area and the plurality of thumbnails are displayed by a web browser of the information processing apparatus disclosed by Bonzi because all techniques address the same field of image interface and by incorporating Bonzi into Hanawa and Thomas enables quick and straight forward addition of advertising to interfaces [Bonzi col. 3 ln. 45-50]

As to dependent claim 16, the combination of Hanawa and Thomas teach all the limitations of claim 1 that is incorporated. 
Hanawa and Thomas do not specifically teach wherein images corresponding to the plurality of sections are displayed in order in a slide show format in the predetermined display area.
However, Bonzi teaches wherein images corresponding to the plurality of sections are displayed in order in a slide show format in the predetermined display area. [Play a slideshow Fig. 10 Col. 16 Ln. 25-27 "play and pause time-index materials associated with the advertising message, such as image slide shows"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the video interface disclosed by Hanawa and Thomas by incorporating the wherein images corresponding to the plurality of sections are displayed in order in a slide show format in the predetermined display area. disclosed by Bonzi because all techniques address the same field of image interface and by incorporating Bonzi into Hanawa and Thomas enables quick and straight forward addition of advertising to interfaces [Bonzi col. 3 ln. 45-50]


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Altermatt et al. (US 20150032580 A1) rental vehicle images associated with the rental vehicle's condition report can be shown, with one of the image presented in a large size, and any other images presented as thumbnails (see ¶63)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on 5712127212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BEAU D SPRATT/Primary Examiner, Art Unit 2143